              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                CIVIL CASE NO. 1:17-cv-00261-MR-DCK


UNITED STATES OF AMERICA and    )
THE STATE OF NORTH CAROLINA     )
ex rel. Amanda Sharpe, and      )
AMANDA SHARPE, individually,    )
                                )
                  Plaintiffs,   )
                                )
     vs.                        )                ORDER
                                )
ALLERGY PARTNERS, P.A., and     )
DAVID A. BROWN, M.D.,           )
                                )
                  Defendants.   )
_______________________________ )

       THIS MATTER is before the Court on the parties’ Joint Motion for

Modification of Pretrial Order and Case Management Plan [Doc. 42].

       The parties seek modification of the Pretrial Order and Case

Management Plan [Doc. 37], previously entered by the Court on October 9,

2019. After careful consideration of the Motion, and for the reasons stated

therein, the Court will grant the parties’ Motion.

       IT IS, THEREFORE, ORDERED that the parties’ Joint Motion [Doc.

42] is GRANTED and the deadlines set forth in the Pretrial Order and Case

Management Plan [Doc. 37] previously entered in this matter are hereby

extended as follows:
   Expert Reports – Plaintiffs:               August 31, 2020

                      Defendants:             September 25, 2020

   Discovery:                                 October 23, 2020

   Mediation:                                 November 6, 2020

   Motions Deadline:                          November 20, 2020

   Trial:                                     First Term on or after
                                              March 8, 2021

IT IS SO ORDERED.
                  Signed: December 12, 2019




                                2
